NO. 07-01-0117-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

JULY 25, 2002

______________________________


THE VARIABLE ANNUITY LIFE INSURANCE COMPANY, APPELLANT

V.

MICHAEL J. MILLER, APPELLEE


_________________________________

FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

NO. 49,285-B; HONORABLE JOHN B. BOARD, JUDGE

_______________________________

Before BOYD, C.J., and QUINN and REAVIS, JJ.
ON MOTION TO SEAL

	The Variable Annuity Life Insurance Company (VALIC) has file a motion to seal
court records pursuant to Rule 76A of the Rules of Civil Procedure in its pending appeal
in this matter relating to VALIC's claims of the wrongful use of its proprietary and
confidential information by former employee Michael J. Miller (Miller).  VALIC asserts in its
motion that the resolution of the issues requires the filing of customer lists, customer
contact information, customer preference and history information, pricing information,
marketing strategies, information concerning VALIC's employees, such as wage and salary
information and evaluations of employees, and proprietary computer software and data
information relating to its business which give it an advantage over its competitors.  VALIC
seeks to have those records sealed so as to remain confidential and unavailable to the
general public, which would include VALIC's competitors.  That motion is unopposed by
Miller.  
	A public hearing as required by Rule 76A was held with respect to this motion on
June 24, 2002.  We have also been provided with a copy of VALIC's verified notice of that
hearing to the public.  As a result of that hearing and the record before us, we find that
VALIC has satisfied its burden to show that the documents or evidence requested to be
sealed are trade secrets or contain proprietary information which constitutes a specific,
serious and substantial interest in the court records identified on Exhibit A attached hereto
and which outweighs the presumption of openness that attaches to court records or any
probable adverse effect that sealing will have upon the general public health or safety. 
Further, no less restrictive means will adequately and effectively protect the interest
asserted.  
 
	Accordingly, it is ordered that all court records identified on the attached Exhibit A
shall be maintained under seal from the date of this order forward until further order of this
court.  

 John T. Boyd
							 Chief Justice

Do not publish.